476 S.E.2d 364 (1996)
344 N.C. 626
NORTH CAROLINA DEPARTMENT OF CORRECTION
v.
Glenn E. MYERS.
No. 489PA95-2.
Supreme Court of North Carolina.
October 11, 1996.
Michael F. Easley, Attorney General by Valerie L. Bateman, Assistant Attorney General, for plaintiff-appellant.
Marvin Schiller, Raleigh, for defendant-appellee.
PER CURIAM.
This Court allowed plaintiff North Carolina Department of Correction's petition for writ of certiorari to review the decision of the Court of Appeals only as to the issue of attorney's fees.
AFFIRMED.